NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


TARVARIS HARRIS,                         )
                                         )
              Appellant,                 )
                                         )
v.                                       )         Case No. 2D18-3422
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed November 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Marcus J. Ezelle.

Tarvaris Harris, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, VILLANTI and ATKINSON, JJ., Concur.